Per curiam
W jxiiams absent. The plea of fully administered, as to its form, is as stated by the Plaintiff’s counsel; and in strictness, a payment made after the teste is not good in support of plens administravit. As to judgments obtained after the teste, they may be pleaded bj tin; administrator, if obtained before the plea pleaded at its pioper time. As to debts assumed by the administrator before the teste of the writ, such assumption obli- . ges him to pay the debt as effectually as if he had given a bond. He must therefore fee allowed to the amount of his assumptions.
Noth.- Th>. first part of this opinion was incorrect — if in fact the •payments were made after the teste, and before notice, that should be staled in the plea ; and then the payments before notice may be given in evidence hy (he administrator Offi- Exec. 145. God. Orp. Leg. 220. Plow. Com 277.
Noth.— Vide note, to Evans v. Norris’s Adm’rs. ante 411. Littlejohn v. Underhill's Ex’rs. 2 Car. Law Rep. 574.